DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11,101,292. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, U.S. Patent No. US 11,101,292 discloses in claims 9, 12, a semiconductor integrated circuit device comprising: a chip; a core region provided on the chip; and an IO region provided between the core region and a periphery of the chip on the chip, including first and second IO cell blocks adjacent in a first direction that is a direction along the periphery of the chip, wherein in the first IO cell block, a first and a second IO cell rows, each having a plurality of IO cells lined up in the first direction, are placed side by side in a second direction perpendicular to the first direction, the first IO cell row placed closest to an edge of the chip out of the first and second IO cell rows, and the second IO cell row placed to be adjacent to the first IO cell row on the side of the first IO cell row closer to the core region, in the second IO cell block, a third IO cell row having a plurality of IO cells lined up in the first direction is placed as a single row, each of the IO cells of the first, second, and third IO cell rows has a high power supply voltage region and a low power supply voltage region provided separately in the second direction, the first and second IO cell rows are placed so that the high power supply voltage regions of these rows are mutually opposed, and the third IO cell row is placed so that the high power supply voltage regions are located closer to the edge of the chip, and a first power supply interconnect extending in the second direction is placed between the first IO cell block and the second IO cell block.
Regarding claim 2, U.S. Patent No. US 11,101,292 discloses in claim 10, a semiconductor integrated circuit device of claim 1, wherein the first IO cell row and the third IO cell row are placed in a line along the first direction.
Regarding claim 3, U.S. Patent No. US 11,101,292 discloses in claim 11, a semiconductor integrated circuit device wherein the IO cells of the first and third IO cell rows are the same in size and position in the second direction.
Regarding claims 4-13, U.S. Patent No. US 11,101,292 discloses in claims 12-19 a semiconductor integrated circuit device, wherein the high power supply voltage region has a p-type transistor region and an n-type transistor region provided separately in the second direction, and the first IO cell row and the second IO cell row are placed so that the p-type transistor regions of these rows are mutually opposed; wherein the IO cells of the first IO cell row are the same in size and position in the second direction, and the IO cells of the second IO cell row are the same in size and position in the second direction.

wherein in the first IO cell row and the second IO cell row, opposed IO cells are the same in size and position in the first direction; wherein in the first and second IO cell rows, space allowing running of a signal interconnect is provided between adjacent pairs of opposed IO cells; wherein in the first and second IO cell rows, a power supply interconnect extending in the first direction is provided between opposed IO cells; wherein in the first IO cell block, a second power supply interconnect extending in the first direction is provided, in the second IO cell block, a third power supply interconnect extending in the first direction is provided, and the first power supply interconnect is connected with the second and third power supply interconnects; wherein the first power supply interconnect is formed in an interconnect layer located above the second and third power supply interconnects; wherein a second power supply interconnect extending in the second direction is placed between the first IO cell block and the second IO cell block; wherein in the first IO cell block, third and fourth power supply interconnects extending in the first direction are provided, in the second IO cell block, fifth and sixth power supply interconnects extending in the first direction are provided, the first power supply interconnect is connected with the third and fifth power supply interconnects, and the second power supply interconnect is connected with the fourth and sixth power supply interconnects; wherein the first and the second power supply interconnects are formed in an interconnect layer above the third, fourth, fifth and sixth power supply interconnects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813